Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Response to Amendment
Applicant’s Remarks filed 5/10/2021 have been considered by the Examiner.
Claims 1 and 8 are amended. No claims are cancelled or newly added. Claims 1-16, 18-20, and 54 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18-20, and 54 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1 and 8 describe the abstract idea of determining device components in need of maintenance and performing said maintenance. Specifically, claims 1 recites:
“establish a connection between a processor of the medical device and the processor of the user device;
prompting a user at the user device to perform an action on the medical device; 
in response to the performed action, receive status information from the processor of the medical device; 
using the received status information, determine a status of a component of the medical device; 
based upon the determined status, determine whether the component is in need of replacement; and 
in response to the determination that the component is in need of replacement, automatically generate an order for a replacement component for the medical device.”
Claim 8 recites:
“execute one or more maintenance tasks for the medical device and communicate with a user, wherein the one or more maintenance tasks comprises a performance check, said performance
check comprising validating an operation of a system health protection component of the medical device,
respond to an unexpected condition,
provide a signal associated with the unexpected condition to the system health protection component,
determine a response of the system health protection component to the unexpected condition,
and provide a result that the system health protection component does not successfully recognize an unexpected condition, incorrectly identifies an unexpected condition, or is too slow to recognize an unexpected condition.”
	The steps of establishing, prompting, receiving, determining, generating, executing, checking, responding, and providing describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to prompt others to perform an action, receive information, determine status of a medical device and components that need repair, perform maintenance, and communicate with others. Also see Applicant Spec P 3 which described medical device maintenance performed by a human, such as a technician. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:
“a user device, the user device including a processor and a user interface; 
and a server comprising a processor; 
wherein the processor of the server is configured to: 
generate user interface information to cause one or more user interface elements to be displayed by the user interface of the user device, the one or more interface elements”
Claim 8 recites:
a processor configured to
via a user interface
wherein the medical device comprises a humidification chamber configured to be coupled to at least an inspiratory limb and to humidify gases prior to delivery to a patient,
the system health protection component configured to
the processor configured to: ”
The limitations relating to generating user interfaces, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, limitations relating to generating recite outputting data. Limitations relating to the humidification chamber merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The processor, server, device, component, and interface are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 67-80, 148-159] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
          The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Generating displays/interfaces, which is interpreted as data output, has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). The use humidification chambers are well-known within the art. Specifically, humidification chambers are well-known as demonstrated by the abstract of Heine (U.S. Patent Application Publication No. 20120146251) and the abstract of Meier (U.S. Patent Application Publication no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Dependent claims 3, 11, and 12 further describe the abstract idea of parent claims 1 and 8 while also reciting new additional elements. These claims and their corresponding additional elements are as follows:
Claim 3 recites “generate user interface information to-2-Filing Date: Herewith cause the user to input one or more values at the user interface of the user device”
Claim 11 recites “communicate with the processor of the medical device.”
Claim 12 recites “communicate with one or both of the processor housed in the user device and
the processor housed in the medical device.”
	These limitations simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Thus, claims 3 and 11-12 do not incorporate the recited abstract idea into practical application, nor do they recite significantly more than the judicial exception.
Dependent claims 2, 4-7, 9-10, 13-16, 18-20, and 54 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2, 4-7, 9-10, 13-16, 18-20, and 54 as well.  	
	Accordingly, claims 1-16, 18-20, and 54 are directed to an abstract idea without significantly more. Therefore claims 1-16, 18-20, and 54 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent Application Publication No. 20130268890) in view of Gettings (U.S. Patent Application Publication No. 20140266777).
Regarding claim 1, Jensen teaches a maintenance system for a medical device, the maintenance system comprising: 
a user device, the user device including a processor and a user interface [P 54-55] (Jensen teaches a service device, which is interpreted as a user device, which is a computing device, and thus comprises a processor; Jensen also teaches that the service device comprises a user interface for displaying information about medical devices to a technician); and 
a server comprising a processor [P 29-31] (Jensen teaches a server device, which is a computing device and thus comprises a processor); 
wherein the processor of the server is configured to: 
establish a connection between a processor of the medical device and the processor of the user device [P 29-30, 61, 54-55, Fig. 1] (Jensen teaches that the medical, services, and server devices are connected via a network; Jensen also teaches that the server device receives data from the medical devices, and provides said data to the service devices, and thus the server device acts as the connection between the medical devices and the service devices); 
generate user interface information to cause one or more user interface elements to be displayed by the user interface of the user device [P 55-56] (Jensen teaches that the server device provides information, which is interpreted as user interface information, to the service device, 
receive status information from the processor of the medical device [P 29-30] (Jensen teaches that the server device receives communication from the medical devices including status information); 
using the received status information, determine a status of a component of the medical device [P 29] (Jensen teaches that the server device determines that status of medical devices); 
based upon the determined status, determine whether the component is in need of replacement [P 29, 64-66] (Jensen teaches that the server device determines maintenance and upgrade requirements, which includes component replacement); and 
in response to a determination that the component is in need of replacement, generate an order for a replacement component for the medical device [P 66, 70] (Jensen teaches providing users links allowing them to place orders for replacement parts, and thus teaches generating orders)
Jensen may not explicitly teach:
the one or more interface elements prompting a user at the user device to perform an action; 
in response to the performed action,
automatically (referring to the generation of orders)
However, Gettings teaches:
the one or more interface elements prompting a user at the user device to perform an action [P 58-61, 101, 142] (Gettings teaches a maintenance notification, which is interpreted as corresponding to the interface elements taught above, for instructing a user to perform maintenance, change a filter, replace a battery, etc.); 
in response to the performed action [P 111] (Gettings teaches storing records of remedial action performed on the device in response to the performance), 
automatically (referring to the generation of orders) [P 59] (Gettings teaches the device ordering replacement components based on maintenance notifications, which is interpreted as automatically generating an order).  

Regarding claim 2, Jensen and Gettings teach the maintenance system of Claim 1, wherein the processor of the server is configured to automatically generate the order for the replacement component for the medical device by generating user interface information to cause one or more user interface elements to be displayed by a user interface, the one or more user interface elements prompting the user to confirm the order  [P 66, 70] (Jensen teaches generating, on the interface, a link prompting a user to order replacement components, which is interpreted as prompting the user to confirm the order)
of a second user device associated with a second user… second [P 227] (Gettings teaches communicating orders for replacement components to computers of suppliers, which are interpreted as the second user device associated with a second user).
Obviousness for combining the teachings of Jensen and Gettings is discussed above for claim 1 and is incorporated herein.
Regarding claim 4, Jensen and Gettings teach the maintenance system of any of Claim 1, wherein the user device is remote from the medical device [P 97] (Jensen teaches that the devices communicate remotely via the network).  
Regarding claim 5, Jensen and Gettings teach the maintenance system of any of Claim 1, wherein the status of the component comprises a remaining operational life of the component [P 81] (Jensen teaches that the device information includes expected life).  
Regarding claim 6, Jensen and Gettings teach the maintenance system of Claim 5, wherein determining whether the component is in need of replacement comprises determining if the remaining operational life of the component is under a threshold value [P 65-66, 80-81] (Jensen teaches .  

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent Application Publication No. 20130268890) in view of Gettings (U.S. Patent Application Publication No. 20140266777) as applied in claim 1 above, and further in view of Toyama (U.S. Patent Application Publication No. 20150120318).
Regarding claim 3, Jensen and Gettings may not explicitly teach the maintenance system of any of Claim 1, wherein the processor of the server is further configured to generate user interface information to-2-Application No.: Unknown Filing Date: Herewithcause the user to input one or more values at the user interface of the user device, the one or more values used to perform one or more diagnostic procedures on the medical device.
However, Toyama teaches the maintenance system of any of Claim 1, wherein the processor of the server is further configured to generate user interface information to-2-Application No.: Unknown Filing Date: Herewithcause the user to input one or more values at the user interface of the user device, the one or more values used to perform one or more diagnostic procedures on the medical device [P 80-88] (Toyama teaches the generation of a user interface that allows user to input information about medical equipment, including failure and cause information, which is interpreted as values used to perform one or more diagnostic procedures).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Apparatus for managing repair information of medical equipment, method for operating the same, and repair information management system as taught by Toyama with the system taught by Jensen and Gettings with the motivation of requiring user input for maintenance activities thereby ensuring correct maintenance actions are taken and confirming accuracy of machine evaluations.
Regarding claim 7, Jensen and Gettings teach the maintenance system of any of Claim 1, wherein the processor of the server automatically generating an order for the replacement component comprises the processor of the server determining whether the medical device is associated with account information [P 92-93] (Toyoma teaches that the system may refer to stored data to determine which technicians are associated with certain devices based on technician ID information, which is interpreted as account information).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Apparatus for managing repair information of medical equipment, method for operating the same, and repair information management system as taught by Toyama with the system taught by Jensen and Gettings with the motivation of verifying account information thereby improving device security.


Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vij (U.S. Patent Application Publication No. 20120197580) in view of Heine (U.S. Patent Application Publication No. 20120146251).
Regarding claim 8, Vij teaches a maintenance system that provides automated maintenance for a medical device, the maintenance system comprising: 
a processor configured to execute one or more maintenance tasks for the medical device [P 38] (Vij teaches a CPU for receiving and executing simulation or testing commands, which are interpreted as maintenance tasks) and 
communicate with a user via a user interface [P 37] (Vij teaches that the CPU may receive commands via a graphical operator interface), 
wherein the one or more maintenance tasks comprises a performance check, said performance check comprising validating an operation of a system health protection component of the medical device, the system health protection component configured to respond to an unexpected condition [P 50-, 
the processor configured to: 
provide a signal associated with the unexpected condition to the system health protection component [P 50-54] (Vij teaches testing ventilators by simulating various conditions, such as cough, hiccups, sever occlusion of a circuit, out of range pressures, etc., which are interpreted as unexpected conditions), 
determine a response of the system health protection component to the unexpected condition [P 11, 54] (Vij teaches generating response data and determining if response data meets predetermined expectations), and 
provide a result that the system health protection component does not successfully recognize an unexpected condition, incorrectly identifies an unexpected condition, or is too slow to recognize an unexpected condition [P 55-57] (Vij teaches determining, based on the response data, whether the device correctly responds to the simulation; this may include, as described in P 57, whether an appropriate alarm was sounded in time, which is interpreted as providing a result that the health protection component is too slow to recognize an unexpected condition).
Vij may not explicitly teach:
wherein the medical device comprises a humidification chamber configured to be coupled to at least an inspiratory limb and to humidify gases prior to delivery to a patient,
However, Heine teaches 
wherein the medical device comprises a humidification chamber configured to be coupled to at least an inspiratory limb and to humidify gases prior to delivery to a patient [P 56, abstract] (Heine ,
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Methods and devices in the field of treatment with medical gases as taught by Heine with the Systems and methods for medical device testing taught by Vij with the motivation of improving the patient comfort and success of respiratory therapies [Heine, P 5].
Regarding claim 9, Vij and Heine teach the maintenance system of Claim 8, wherein the processor is housed within the medical device [P 37, Fig. 1] (Vij teaches a ventilator, which is interpreted as a medical device, comprising a CPU). 
Regarding claim 18, Vij and Heine teach the maintenance system of Claim 8, wherein at least one of the user device and the medical device is configured to generate or simulate the unexpected condition as part of validating the operation of the system health protection component [P 50-54] (Vij teaches testing ventilators by simulating various conditions, such as cough, hiccups, sever occlusion of a circuit, out of range pressures, etc., which are interpreted as unexpected conditions).

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vij (U.S. Patent Application Publication No. 20120197580) and Heine (U.S. Patent Application Publication No. 20120146251) as applied in claim 8 above, and further in view of Jensen (U.S. Patent Application Publication No. 20130268890).
Regarding claim 10, Vij and Heine may not explicitly teach the maintenance system of Claim 8, wherein the processor is housed within a user device that is separate from the medical device, the user device comprising a user interface, and wherein the medical device comprises a separate processor.
However, Jensen teaches the maintenance system of Claim 8, wherein the processor is housed within a user device that is separate from the medical device, the user device comprising a user interface, and wherein the medical device comprises a separate processor [P 53-55] (Jensen teaches service devices, which are computing device and thus comprise processors, separate from medical devices and comprising an interface).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Medical device maintenance system as taught by Jensen with the systems and methods taught by Vij and Heine with the motivation of allowing for device maintenance from a separate and/or remote device and user interface thereby making maintenance tasks easier and more user-friendly.
Regarding claim 11, Vij, Heine, and Jensen teach the maintenance system of Claim 10, comprising a server, the server comprising a server processor, the server processor configured to communicate with the processor of the medical device [P 29-31, 53] (Jensen teaches a server device, which is a computing device and thus comprises a processor, communicating with the medical devices).  
Obviousness for combining the teachings of Vij, Heine, and Jensen is discussed above for claim 10 and is incorporating herein.
Regarding claim 12, Vij, Heine, and Jensen teaches the maintenance system of Claim 10, comprising a server, the server comprising a server processor, the server processor configured to communicate with one or both of the processor housed in the user device and the processor housed in the medical device [P 29-31, 53-55] (Jensen teaches a server device, which is a computing device and thus comprises a processor, communicating with the medical devices and service devices).  
Obviousness for combining the teachings of Vij, Heine, and Jensen is discussed above for claim 10 and is incorporating herein.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vij (U.S. Patent Application Publication No. 20120197580) and Heine (U.S. Patent Application Publication No. .
Regarding claim 13, Vij and Heine may not explicitly teach the maintenance system of any of Claim 8, wherein each of the one or more maintenance tasks comprises one of an electrical safety check, a physical check, said performance check, or a functional check.
However, Huenerfauth teaches the maintenance system of any of Claim 8, wherein each of the one or more maintenance tasks comprises one of an electrical safety check, a physical check, said performance check, or a functional check [P 55] (Huenerfauth teaches performing status checks on medical sensors, the status checks including physical and electrical state, as well as determining whether and error in present, which is interpreted as a performance check).
-3- Application No.: Unknown Filing Date: HerewithOne of ordinary skill in the art at the time the invention was made would have found it obvious to include the User interface tool kit for mobile devices as taught by Huenerfauth with the Systems and methods taught by Vij and Heine with the motivation of checking various elements of medical devices thereby ensuring safety and performance.
Regarding claim 14, Vij, Heine, and Huenerfauth teach the maintenance system of Claim 13, wherein a said electrical safety check comprises evaluating the electrical functionality of the medical device [P 55] (Huenerfauth teaches evaluation of the electrical state of a device in troubleshooting problem, which is interpreted as evaluating electrical functionality).  
Obviousness for combining the teachings of Vij, Heine, and Huenerfauth are discussed above for claim 13 and are incorporated herein.
Regarding claim 15, Vij, Heine, and Huenerfauth teach the maintenance system of Claim 13, wherein a said physical check comprises evaluating one or more physical aspects of the medical device [P 55] (Huenerfauth teaches evaluating the physical state of the device including doors ajar, components installed, configuration, etc.).  

Regarding claim 16, Vij, Heine, and Huenerfauth teach the maintenance system of Claim 15, wherein the one or more physical aspects of the medical device include a power cable, a heater wire adapter, a housing, a front panel, a sensor cartridge, or a general condition [P 55] (Huenerfauth teaches evaluating the physical state of the device including doors ajar, components installed, configuration, etc., which are interpreted as housing and/or general conditions).  
Obviousness for combining the teachings of Vij, Heine, and Huenerfauth are discussed above for claim 13 and are incorporated herein.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vij (U.S. Patent Application Publication No. 20120197580) and Heine (U.S. Patent Application Publication No. 20120146251) as applied in claim 8 above, and further in view of Bocek (U.S. Patent Application Publication No. 20120158089).
Regarding claim 19, Vij and Heine may not explicitly teach the maintenance system of any of Claim 8, wherein the system health protection component comprises a transient current detector.  
However, Bocek teaches the maintenance system of any of Claim 8, wherein the system health protection component comprises a transient current detector [P 20-21, 33] (Bocek teaches a detector circuit for identifying transient lead failure in medical devices).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Lead fault detection for implantable medical device as taught by Bocek with the Systems and methods taught by Vij and Heine with the motivation of reducing failure in medical devices that rely on electrical stimulation [Bocek, P 2-3].

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vij (U.S. Patent Application Publication No. 20120197580) and Heine (U.S. Patent Application Publication No. 20120146251) as applied in claim 8 above, and further in view of Johnson (U.S. Patent Application Publication No. 20140288619).
Regarding claim 20, Vij and Heine may not explicitly teach the maintenance system of any of Claim 8, wherein the system health protection component comprises a thermal cutout.  
However, Johnson teaches the maintenance system of any of Claim 8, wherein the system health protection component comprises a thermal cutout [P 173-174] (Johnson teaches a switch for minimizing heating of an implanted medical device lead, which is interpreted as a thermal cutout).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Switched diverter circuits for minimizing heating of an implanted lead and/or providing emi protection in a high power electromagnetic field environment as taught by Johson with the Systems and methods taught by Vij and Heine with the motivation of monitoring and reacting to overheating of medical device components thereby improving patient safety and reducing adverse effects of said heating [Johnson, P 2].

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent Application Publication No. 20130268890) and Gettings (U.S. Patent Application Publication No. 20140266777) as applied to claim 1 above, and further in view of Goldberg (U.S. Patent Application Publication No. 20150045634).
Regarding claim 54, Jensen and Gettings may not explicitly teach the maintenance system of Claim 7, wherein the processor of the server is configured to prompt the user for account information in response to determining the medical device is not associated with account information.
the maintenance system of Claim 7, wherein the processor of the server is configured to prompt the user for account information in response to determining the medical device is not associated with account information [P 21, 71] (Goldberg teaches checking registration status of medical devices, and, when unregistered, prompting users for access codes, which are interpreted as account information).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Personal health monitoring and/or communication system as taught by Goldberg with the system taught by Jensen and Gettings with the motivation of ensuring medical devices are registered to users thereby increasing security and improving usage monitoring.




Response to Arguments
Applicant’s Remarks filed 5/10/2021 have been fully considered by the Examiner. Arguments will be responded to herein below in the order in which they appear in the Remarks filed 5/10/2021.

35 USC 102 & 103 Remarks
1.	Regarding Applicant’s 35 USC 102 remarks addressing amendments made to claim 8 [Applicant Remarks Pg. 7-8], Examiner respectfully submits that the claim in now rejected under 35 USC 103 over Vij in view of Heine (U.S. Patent Application Publication No. 20120146251). Heine teaches the newly added limitation because Heine teaches a humidification chamber that may be coupled to respiration device, which is interpreted as a inspiratory limbs [P 56, abstract]. Thus, the combination of Vij and Heine teaches the entirety of amended claim 8. 
	Regarding Applicant’s remarks that the ventilator of Vij cannot be interpreted as the claimed system health protection component [Applicant Remarks Pg. 8], Examiner respectfully disagrees. Under broadest reasonable interpretation, the ventilator of Vij performs all the claimed tasks of the system health protection component. The difference argued between the teachings of Vij and the claimed invention is merely the name of the component, which is nonfunctional descriptive language. Because the ventilator of Vij teaches all the function of the claimed component, it is the position of the Office that the combination of Vij and Heine teach the entirety of claim 8.  
It is for at least the reasons discussed above that claim 8 and its corresponding dependent claims are rejected under 35 USC 103.
2.	Regarding Applicant’s 35 USC 103 remarks addressing amendments made to claim 1 [Applicant Remarks Pg. 8], Examiner respectfully submits that previously referenced Gettings is relied on to teach the shortcomings of Jensen. Specifically, Gettings teaches a maintenance notification, which is interpreted as corresponding to the interface elements taught above, for instructing a user to perform 
	It is for at least the reasons discussed above that claim 1, as well as its corresponding dependent claims, remain rejected under 35 USC 103. 

35 USC 101 Arguments 
Step 2A Prong Two
3.	Regarding Applicant's 35 USC 101 arguments that the Examiner is not considering the claim as a whole [Applicant Remarks Pg. 12-13], Examiner respectfully disagrees. The additional elements were evaluated within the context of the relevant abstract idea and still did not integrate the abstract idea into practical application. Specifically, claim 1 merely recites a user device, interface, processor, and server, as well as displaying data, outside of the abstract idea. Claim 8 merely recites a processor, interface, component, and humidification chamber. Displaying data, or data output, simply introduces insignificant extra-solution activity to the claim language, and the other elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. The humidification chamber merely generally links the abstract idea to a field of use or technological environment. Even when evaluating the claim as a whole, the additional elements do not integrate the judicial exception into practical application. 
Regarding Applicant's remarks that the limitations of claims 1 and 8 recite improvements to the functioning of a computer or technological field [Applicant Remarks Pg. 13.], Examiner once again reminds Applicant that Step 2A Prong Two is an analysis of whether the additional elements integrate the abstract idea into practical application. While Examiner agrees that the claims must be evaluated as a whole (i.e. evaluating whether the additional elements integrate the specific recited abstract idea into practical application), Examiner respectfully submits that only additional elements can provide practical 
Regarding Applicant's remarks that "claim 1 requires interaction between a user and the medical device" per the amendments [Applicant Remarks Pg. 13], Examiner respectfully submits that a user performing an action on a device does not exclude the limitation from reciting human activity. Additionally, Examiner respectfully submits that the limitation recites “prompting a user to perform an action of the medical device,” which is human activity. 
Regarding Applicant's remarks addressing the newly added humidification chamber limitations of claim 8 [Applicant Remarks Pg. 13], Examiner respectfully submits that this limitation is considered an additional element, not part of the abstract idea. Thus, the limitation need not recite human activities. Further, this limitation merely generally links to abstract idea to a field of use or technological environment. 
Regarding Applicant's remarks that the alleged improvements are recited verbatim in the Specification [Applicant Remarks Pg. 13-14], Examiner respectfully submits that the lack of support in the Spec is not an issue merely of whether the Spec recites that improvements, but rather is an issue of whether the Spec provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. That is, based on the current disclosure, it is unclear to the Examiner how outsourcing certain tasks to a remote device results in the alleged improvements over existing technology, or how the invention is an improvement over existing technology in general. 
Regarding Applicant's remarks that the claims do not need to explicitly recite the improvement [Applicant Remarks Pg. 14], Examiner agrees. However, the improvement must be evident to one of ordinary skill in the art based on recited additional elements. As discussed above, additional elements in the present claims merely include displaying data as well as computer components recited at a high 

Step 2B
4.	Regarding Applicants 35 USC Step 2B remarks [applicant Remarks Pg. 15], Examiner respectfully points to the arguments above addressing consideration of claims as a whole and alleged improvements.
	It is for at least the reasons discussed above that claims 1-7 and 54 remain rejected under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown (U.S. Patent Application Publication No. 20140032232) teaches a system for quality compliance of medical devices.
Weiner (U.S. Patent Application Publication No. 20060149808) teaches a system and method for detecting and responding to serviceable conditions in a system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.F.D./Examiner, Art Unit 3626                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626